Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
 Claims 1-56 and 58-68 are cancelled.  Claims 57 and 69-92 are pending.  Claims 71 and 72 are withdrawn.  Claims 57, 69, 70, and 73-92 are examined herein.
Applicant's amendments to the claims have rendered the 102 and 103 rejections of the last Office action moot, therefore hereby withdrawn.
An updated search and consideration has been performed, the following new rejection will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  57, 69, 70, and 73-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. (CN 103040667 A; machine translation provided and used for rejection), as evidenced by the SciFinder-n results (provided herein as a search document), and as further evidenced by Asoh et al. (Sadamitsu Asoh, Kiyomi Nishimaki, Rika Nanbu-Wakao, and Shigeo Ohta, A Trace Amount of the Human Pro-apoptotic Factor Bax Induces Bacterial Death Accompanied by Damage of DNA, THE JOURNAL OF BIOLOGICAL CHEMISTRY Vol. 273, No. 18, Issue of May 1, pp. 11384–11391, 1998).
Meng et al. discloses the use of a composition comprising hydroxydiphenyl ether (see, for example, lines 52-55 and the whole document) as a topical cleaning, antibacterial, and care agent (i.e. identifying a subject in need of treatment; see, for example, lines 62-65).
The SciFinder-n results shows that one skilled in the art (i.e. a Chemical Abstracts Services employee) immediately envisaged that the disclosure of Meng et al. was drawn to the structure shown below (i.e. the instant elected species).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Asoh et al. evidences that BAX was known to cause bacterial death (see, for example, the title and the whole document).
With respect to the limitations drawn to the sensitizing and activating pro-apoptotic activity of BAX (related to instant claims 69 and 70; “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Upon use of the claimed compound on a subject, the resultant effects with respect to BAX would have necessarily followed.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
The instant patient population is only limited to treating a disease which is associated with sensitizing and/or activating pro-apoptotic activity of BAX in a subject (which will take place whenever the claimed compound is administered, whether or not it is intended or realized) and the generic identification of a subject in need.  The identification of a subject is not called out in any specific manner at all, so any method of identification properly meets this limitation.

Conclusion
 Claims 1-56 and 58-68 are cancelled.  Claims 71 and 72 are withdrawn.  Claims 57, 69, 70, and 73-92 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627